--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”), dated as of
November 18, 2011 (the “Amendment Date”), is between LAPOLLA INDUSTRIES, INC.
(“Borrower”) and BANK OF AMERICA, N.A., a national banking association
(“Lender”).


RECITALS


Borrower and Lender have entered into that certain Loan and Security Agreement
dated as of August 31, 2010, as amended by the First Amendment to Loan and
Security Agreement dated as of November 10, 2010, the Second Amendment to Loan
and Security Agreement dated as of March 14, 2011, the Third Amendment to Loan
and Security Agreement dated as of May 11, 2011 and the Fourth Amendment to Loan
and Security Agreement dated as of August 17, 2011 (collectively, and as may
hereafter be amended or otherwise modified, the “Loan Agreement”).


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:


ARTICLE 1


Definitions


Section 1.1              Definitions.  Terms defined by the Loan Agreement,
where used herein and not otherwise defined, shall have the same meanings herein
as are prescribed by the Loan Agreement, as amended hereby.


ARTICLE 2


Amendments


Section 2.1              Amendment to Section 1.1.  Effective as of the
Amendment Date, Section 1.1 of the Loan Agreement is amended as follows:
 
(a)            The following definitions in Section 1.1 are amended and restated
to read as follows, respectively:


 Applicable Margin: with respect to any Type of Loan, the margin set forth
below:


Base Rate Revolver Loans
LIBOR Revolver Loans
LIBOR Term Loans
2.25%
3.25%
4.00%



 Availability Reserve: the sum (without duplication) of (a) the Basic Reserve
plus (b) the Inventory Reserve plus (c) the Rent and Charges Reserve plus (d)
the LC Reserve plus (e) the Bank Product Reserve plus (f) all accrued Royalties,
whether or not then due and payable by a Borrower plus (g) the aggregate amount
of liabilities secured by Liens upon Collateral that are senior to Lender's
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom) plus (h) such additional reserves, in such amounts and with
respect to such matters, as Lender in its discretion may elect to impose from
time to time.


 Fixed Charge Coverage Ratio: the ratio, determined for any period on a
consolidated basis for Borrower and Subsidiaries, of (a) EBITDA to (b) the sum
of Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans), cash taxes paid, interest expense (other than payment-in-kind),
principal payments made on Borrowed Money, and Distributions made, in each case
determined for such period.

 
10.1-1

--------------------------------------------------------------------------------

 

(b)           The following definition is added to Section 1.1, which shall be
deemed inserted into its appropriate alphabetical position and read as follows:


 “Basic Reserve” means an amount (not less than $650,000), determined as of any
day, equal to $650,000 plus the positive amount (if any) by which (i) the
cumulative amount calculated under clause (b) of the definition of Fixed Charge
Coverage Ratio exceeds (ii) the cumulative amount calculated under clause (a) of
the definition of Fixed Charge Coverage Ratio, in each case for the period
beginning on November 1, 2011 and ending on the earlier of (A) the last day of
the preceding month or (B) April 30, 2011.


Section 2.2             Amendment to Section 10.3.2  Effective as of August 31,
2011, Section 10.3.2 of the Loan Agreement is amended as follows:


10.3.2       Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage
Ratio, tested monthly, of at least:


(a)            as of the last day of each of the following calendar months,
determined for the most recently completed twelve calendar months:


Test Date
Minimum Fixed Charge Coverage Ratio
August, 2011
0.95
September, 2011
0.65



(b)            as of the last day of each of the following calendar months,
determined for the period beginning on October 1, 2011 and ending as of the last
day of each such month:




Test Date
Minimum Fixed Charge Coverage Ratio
October, 2011
0.85
November, 2011
0.70
December, 2011
0.70
January, 2012
0.50
February, 2012
0.50
March, 2012
0.60
April, 2012
0.85
May, 2012 through September, 2012
1.10



(c)            as of the last day of each calendar month beginning October 31,
2012 and thereafter, determined for the most recently completed twelve calendar
months, 1.1.


ARTICLE 3


Conditions Precedent


Section 3.1              Condition Precedent.  The effectiveness of Section 2.2
of this Amendment is subject to the satisfaction of the following conditions
precedent:


(a)             Borrower shall have delivered to Lender an executed original
copy of this Amendment, in form and substance satisfactory to Lender;


(b)            after giving effect to this Amendment, no Default or Event of
Default shall be in existence;


(c)            all proceedings taken in connection with the transactions
contemplated by this Amendment and all documentation and other legal matters
incident thereto shall be satisfactory to Lender.

 
10.1-2

--------------------------------------------------------------------------------

 

ARTICLE 4


Ratifications, Representations and Warranties


Section 4.1              Ratifications.  The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Loan Agreement and except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect.  Borrower and Lender agree that the Loan Agreement as amended hereby and
the other Loan Documents shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.


Section 4.2              Representations and Warranties.  Borrower hereby
represents and warrants to Lender as follows:  (a) no Default or Event of
Default exists; and (b) the representations and warranties set forth in the Loan
Documents are true and correct on and as of the date hereof with the same effect
as though made on and as of such date except with respect to any representations
and warranties limited by their terms to a specific date.


Section 4.3              WAIVER AND RELEASE.  TO INDUCE LENDER TO AGREE TO THE
TERMS OF THIS AMENDMENT, EACH OBLIGOR (BY ITS EXECUTION BELOW) REPRESENTS AND
WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE NO
CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE
THEREWITH IT:


(a)            HEREBY WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF
RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR
TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT AND


(b)           HEREBY RELEASES AND DISCHARGES LENDER, AND ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH ANY OBLIGOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST
ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION
WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.


ARTICLE 5


Other Agreements


Section 5.1              Survival of Representations and Warranties.  All
representations and warranties made in this Amendment or any other Loan Document
including any Loan Document furnished in connection with this Amendment shall
survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.


Section 5.2              Reference to Loan Agreement.  Each of the Loan
Documents, including the Loan Agreement is hereby amended so that any reference
in such Loan Document to the Loan Agreement shall mean a reference to the Loan
Agreement as amended hereby.  This Amendment shall constitute a Loan Document.


Section 5.3              Expenses of Lender.  As provided in the Loan Agreement,
Borrower agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto, including without
limitation, the costs and fees of Lender's legal counsel.


Section 5.4              Severability.  Each provision of this Amendment shall
be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.


Section 5.5              GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 
10.1-3

--------------------------------------------------------------------------------

 

Section 5.6              Successors and Assigns.  This Amendment is binding upon
and shall inure to the benefit of Lender and Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of
Lender.  Any assignment in violation of this Section 5.6 shall be void.


Section 5.7              Counterparts; Facsimile or Electronic Signatures.  This
Amendment may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Amendment shall become effective when Lender has received
counterparts bearing the signatures of all parties hereto.  Delivery of a
signature page of this Amendment by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of such agreement.


Section 5.8              Headings.  The headings, captions and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.


Section 5.9              Entire Agreement.  Time is of the essence of this
Amendment.  This Amendment, the Loan Agreement, the other Loan Documents embody
the final, entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous commitments, agreements,
representations and understandings, whether oral or written, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.


Executed effective as of the Amendment Date.


SIGNATURES FOLLOW
REMAINDER OF PAGE BLANK

 
10.1-4

--------------------------------------------------------------------------------

 
 

 
BORROWER:
       
LAPOLLA INDUSTRIES, INC.
       
By:
/s/  Michael T. Adams, EVP
   
Michael T. Adams, Executive Vice President
       
LENDER:
       
BANK OF AMERICA, N.A.
       
By:
/s/  H. Michael Wills, SVP
   
H. Michael Wills, Senior Vice President


 
10.1-5

--------------------------------------------------------------------------------

 

GUARANTOR CONSENT


The undersigned Guarantor consents and agrees to the foregoing Fifth Amendment
to Loan and Security Agreement and agrees that the Loan Documents to which he is
a party, as amended thereby, shall remain in full force and effect and shall
continue to be the legal, valid and binding obligation of Guarantor enforceable
against him in accordance with their respective terms.



 
GUARANTOR:
       
By:
 /s/  Richard J. Kurtz
   
Richard J. Kurtz
   
Dated effective as of the Amendment Date



 
10.1-6

--------------------------------------------------------------------------------